Citation Nr: 0826240	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-31 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for peripheral artery 
disease of the bilateral lower extremities.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

In his substantive appeal, submitted in September 2006, the 
veteran claimed peripheral vascular disease as secondary to 
his diabetes mellitus.  While the November 2007 supplemental 
statement of the case addressed this issue, the claim has not 
been properly adjudicated by the agency of original 
jurisdiction and is therefore not ready for appellate review 
by the Board at the present time.  If the veteran wishes to 
file a claim for secondary service-connection, he should do 
so with the RO.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
the veteran manifests hepatitis C that is the result of his 
active service.

2.  A preponderance of the evidence is against a finding that 
the veteran manifests peripheral artery disease of the 
bilateral lower extremities that is the result of his active 
service, or that the manifested peripheral artery disease of 
the bilateral lower extremities may be presumed to have been 
incurred in service.  

3.  By rating decision in April 2003, service connection was 
denied for diabetes mellitus type II; a notice of 
disagreement was not received to initiate an appeal.  

4.  Evidence received since the April 2003 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for diabetes mellitus type II.




CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  Peripheral artery disease of the bilateral lower 
extremities was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

3.  The April 2003 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002). 

4.  New and material evidence has not been received to reopen 
the claim of service connection for diabetes mellitus type 
II.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in November 2005.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court addressed directives consistent with VCAA 
with regard to new and material evidence.  The Court stated 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  In the 
present case, the Board observes that the RO furnished the 
appellant with an adequate notice letter in November 2005.  

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to hepatitis C and peripheral artery disease of the 
bilateral lower extremities, so it is not necessary to obtain 
a VA medical opinion with regard to etiology.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of hepatitis C and 
peripheral artery disease of the bilateral lower extremities 
in service.  Moreover, given the absence of any competent 
evidence of the claimed post-service disability until over 32 
years after service with regard to the claim for hepatitis C 
and over 33 years after service with regard to the claim for 
peripheral artery disease of the bilateral lower extremities, 
any current opinion provided at this point would be no more 
than speculative.  See 38 C.F.R. § 3.102 (a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility).  

The evidence of record contains the veteran's service medical 
records, post-service private medical records, and some of 
the post-service VA medical records.  The Board acknowledges 
that the veteran's post-service medical records for the 
period of January 1, 2005 to May 9, 2005 from the VA Clinic 
in Wichita Falls, Texas are not on file and a formal finding 
on the unavailability of these records was made in June 2007.  
Due to the missing records, the Board recognizes its 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The veteran and 
his representative have not made the RO or the Board aware of 
any other additional evidence that needs to be obtained in 
order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied.  For all the 
foregoing reasons, the Board will proceed to the merits of 
the veteran's appeal.



Service Connection Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Hepatitis C

The veteran's reports of medical examination at entrance to 
and separation from active service shows no findings of liver 
or blood pathology, and no documentation of having received a 
tattoo.  Service medical records document no complaints of or 
treatment for any liver or blood pathology.  These records 
does show he underwent surgery for fracture of the left 
radius and midshaft ulna.  However, there is no indication 
that he required blood transfusion.

Service personnel records reflect that the veteran's military 
occupational specialty (MOS) was as ammo handler, cannoneer, 
and rifleman.  He has not alleged, nor do the records show, 
that he was exposed to blood, or any of the other risk 
factors normally associated with hepatitis C.  The veteran 
was asked, in a November 2005 letter, to identify any risk 
factors associated with hepatitis C.  The risk factors were 
identified in a list.  The veteran declined to respond. 

VA outpatient treatment records dated in June 2004 reflect 
that the veteran was assessed with hepatitis C.  

Applying the facts in this case to the criteria set forth 
above, the Board finds that the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for hepatitis C.  Service medical records document 
no liver or blood pathology, tattoo, or any other 
symptomatology associated with hepatitis C including blood 
transfusion, exposure, or other risk factors.

The record does not show pertinent complaints of or medical 
treatment for hepatitis C until many years after discharge 
from service.  There are no medical opinions or findings 
linking the veteran's currently diagnosed hepatitis C to his 
active service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of continuing hepatitis C for over 32 years between the 
period of active duty and the evidence showing treatment for 
hepatitis C is itself evidence which tends to show that no 
hepatitis C was incurred as a result of service.  

While acknowledging the veteran's belief that his hepatitis C 
is due to service, it is well established that as a 
layperson, the veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Thus, service connection for hepatitis C is not warranted.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Peripheral artery disease of the bilateral lower extremities

The veteran's reports of medical examination at entrance to 
and discharge from active service show that the veteran's 
lower extremities were clinically evaluated as normal.  
Service medical records document no complaints of or 
treatment for peripheral artery disease of the bilateral 
lower extremities.  

Private medical records reflect that the veteran was assessed 
with bilateral claudication in June 2005.  In August 2005, 
the veteran underwent a computed tomography (CT) angiogram, 
which revealed peripheral artery disease.  Radiological 
examination of the right calcaneus in June 2007 revealed a 
mild calcific tendonitis evident at the Achilles' tendon.  

Applying the facts in this case to the criteria set forth 
above, the Board finds that the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for peripheral artery disease of the bilateral 
lower extremities.  Service medical records reflect no 
complaints or findings of peripheral artery disease during 
active service and that the veteran's lower extremities were 
clinically evaluated as normal on separation. 

The record does not show pertinent complaints of or medical 
treatment for peripheral artery disease of the bilateral 
lower extremities until many years after discharge from 
service.  There are no medical opinions or findings linking 
the veteran's currently diagnosed peripheral artery disease 
to his active service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of continuing peripheral artery disease for over 33 years 
between the period of active duty and the evidence showing 
treatment for peripheral artery disease is itself evidence 
which tends to show that no hepatitis C was incurred as a 
result of service.  It also establishes the onset of 
peripheral artery disease well-beyond any presumptive period 
in the regulations.

While acknowledging the veteran's belief that his peripheral 
artery disease of the bilateral lower extremities is due to 
service, it is well established that as a layperson, the 
veteran is not considered capable of opining as to the nature 
or etiology of his disability.  Espiritu, supra.

Thus, service connection for peripheral artery disease of the 
bilateral lower extremities is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

New and Material Evidence for Diabetes Mellitus Type II

New and Material Evidence Criteria & Analysis

By rating decision in April 2003, service connection for 
diabetes mellitus type II was denied.  The veteran did not 
file a notice of disagreement, and the April 2003 decision 
became final.  38 U.S.C.A. § 7105 (c).  The veteran has 
requested that this claim be reopened.  In order to reopen 
the claim, new and material evidence must be received.  See 
38 U.S.C.A. § 5108.

The veteran's request to reopen his claim of service 
connection for diabetes mellitus type II was received in 
2005, and the regulation applicable to his appeal provides 
that new and material evidence means existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2007).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the April 2003 decision, the veteran's service 
medical records showing no findings attributed to diabetes 
mellitus type II were of record along with service personnel 
records showing that the veteran did not serve in country in 
the Republic of Vietnam.  Based on the record at that time, 
the RO denied service connection for diabetes mellitus type 
II based on a finding of no exposure to Agent Orange.  As 
already noted, the veteran did not initiate an appeal from 
the April 2003 rating decision denying his claim.  Therefore, 
VA may not undertake another merits analysis of the 
underlying service connection claim unless new and material 
evidence is received.

Turning to the evidence which has been received since the 
April 2003 rating decision, the Board notes that newly 
received evidence includes February 2004 VA outpatient 
treatment records reflecting that the veteran has a current 
assessment of diabetes mellitus type II.  However, the 
veteran has not submitted any documentation, other than his 
own assertions, to establish that he served in Vietnam, or 
that he was otherwise exposed to the herbicide Agent Orange.

The Board notes here that the RO determined that new and 
material evidence was not received to reopen the claim.  
However, regardless of the RO's determination as to whether 
new and material evidence was received to reopen the claim, 
the Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

After reviewing the evidence received since the April 2003 
rating decision, the Board is unable to find any evidence 
which adds anything to the record that was not known in 2003.  
Although the veteran currently has a diagnosis of diabetes 
mellitus type II, no additional records have been obtained 
which show that the veteran served in Vietnam or was exposed 
to herbicides.  

In sum, the Board finds that the evidence received since the 
2003 rating decision does not raise a reasonable possibility 
of substantiating the diabetes mellitus type II claim.  As 
such, new and material evidence has not been received and the 
claim has not been reopened.


ORDER

Service connection for hepatitis C is denied.  

Service connection for peripheral artery disease of the 
bilateral lower extremities is denied.  

New and material evidence has not been received to reopen a 
claim for diabetes mellitus type II.  The claim to reopen the 
previously denied claim for service connection for diabetes 
mellitus type II is denied.




____________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


